Citation Nr: 1806174	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  09-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease, left knee, status post arthroscopy and chondroplasty, prior to September 27, 2016, and in excess of 20 percent thereafter.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella with degenerative changes, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from April 1983 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran appeared and testified at a Board hearing held at the RO in March 2014.  The transcript of this hearing is associated with the claims file.  In a December 2014 decision issued by the Veterans Law Judge who presided over that hearing, the Veteran's claims for higher disability ratings for his service-connected bilateral knee disabilities were denied.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In December 2015, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's denial of the Veteran's claims and remanded them back to the Board for action pursuant to the JMPR.  In March 2016, the Board remanded the claims for additional development.  In an October 2016 rating decision and Supplemental Statement of the Case (SSOC), a 20 percent disability rating was awarded for the Veteran's service-connected left knee disability effective September 27, 2016, but otherwise the remainder of his claims continued to be denied.  The Veteran continued to disagree with the ratings assigned and his appeal was returned to the Board.

In February 2017, the Veteran was informed that the Veterans Law Judge who conducted the March 2014 hearing was no longer employed at the Board and he was given the opportunity for another hearing.   He did not respond to that notice.  Thereafter, in May 2017, the Veteran's claims were again remanded by the Board for additional development.  In November 2017, an SSOC was issued continuing the denial of higher disability ratings and his appeal was returned to the Board.

Finally, the Board notes that, in December 2014, the Board remanded the issue of entitlement to higher disability rating for the Veteran's service-connected left shoulder disability for issuance of a Statement of the Case.  In November 2015, the Statement of the Case was issued and the Veteran perfected a timely appeal by filing a VA Form 9 in December 2015.  In its March 2016 remand, the Board again remanded this issue for the Veteran to be scheduled for a Board hearing, which he requested on his VA Form 9.  To date, the Veteran is still awaiting a hearing on this matter.  Consequently, the Board does not have jurisdiction over this issue at this time, and it will be the subject of a future Board decision after the Veteran is afforded his requested hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that remand is required to comply with its March 2016 and May 2017 remands, as well as the Court's remand/JMPR.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the December 2015 JMPR, the parties agreed that a VA examination conducted in April 2013 was inadequate for rating purposes because the examiner did not test for pain during weight-bearing, but only tested for active and passive range of motion, citing to 38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32, 37, 44 (2011).  The JMPR noted that the Veteran had reported functional limitations during weight-bearing activities, including in March 2008 physical therapy notes, at a March 2012 VA examination, and at the March 2014 Board hearing.  Accordingly, the parties agreed that remand was warranted for a new examination was warranted to test for weight-bearing and to inquire into any relevant pain on motion, functional loss, instability, or related symptoms.  

In March 2016, the Board remanded the Veteran's claims for VA treatment records and a VA examination.  In requesting the VA examination, the Board specifically requested that the "examiner should test for pain or limitation with weight-bearing and nonweight-bearing movements.  The examiner should note at what point any limitation of motion is 'specifically attributable to pain'; and inquire into any relevant pain on motion, functional loss, instability, or related symptoms of the knee.  The examiner should provide an estimate in degrees of any additional limitation of motion of each knee due to weakened movement, excess fatigability, incoordination, pain or flare-ups, to include after repetitive use....  The examiner should address the significance of the Veteran's reports, in conjunction with prior medical evidence that showed normal ligaments and negative testing for instability, of a sensation of giving way or giving out of the knees, that his use of a brace was due to increased knee pain, and that he would change the way he walked during episodes of giving way or buckling, although he was able to continue with his activity afterwards.  See e.g., March 2012 VA examination; August 2013 and July 2014 statements. ...  If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion."  (Emphasis added.)

The Veteran's was examined in September 2016.  Based on this examination, in an October 2016 rating decision and SSOC, a 20 percent disability rating was awarded for the Veteran's service-connected left knee disability under Diagnostic Code 5258 effective September 27, 2016, the date of the VA examination.  This new rating was based on evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion in the left knee.  It was also noted that additional symptom(s) included X-ray evidence of degenerative arthritis along with any limitation of motion of the joint.  A higher disability rating was denied because this is the highest schedular evaluation allowed for dislocated semilunar cartilage of the knee and a 30 percent disability rating requires evidence of limitation of flexion of 15 degrees of less.  Referral for extra-schedular consideration was denied.  A disability rating greater than 10 percent was denied for the service-connected right knee disability.  The Veteran's appeal was returned to the Board.

In May 2017, the Board found the September 2016 VA examination did not contain all the findings needed to properly evaluate the Veteran's bilateral knee disabilities.  In particular, the Board found that the VA examiner did not assess the Veteran's functional loss due to pain following repetitive use over time or during a flare-up but, rather, stated that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over a period of time and during a flare-up.  She also indicated that she was unable to state whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability with repeated use over a period of time or during a flare-up without resort to mere speculation without providing an explanation why.  The Board specified that the examiner must provide an explanation as to why any requested opinion could not be rendered without resort to speculation.  

The Board also noted that, since it's prior remand, the Court had held that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Such decision is consistent with the JMPR about why the 2013 VA examination was inadequate.

In its remand, the Board specifically requested that the examiner provide "range of motion in degrees for the Veteran's right and left knees and the opposing undamaged joint if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report."  (Emphasis added.)  The Board also requested that the "presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion)."  (Emphasis added.)  Finally with regard to any opinion that cannot be given without resort to speculation, the Board asked that the examiner "so state and explain why an opinion cannot be provided without resort to speculation."  

Thus, in June 2017, the Veteran was re-examined.  Unfortunately, the Board must find that this examination also fails to meet the instructions of the March 2016 and May 2017 remands.  

In the present case, both the September 2016 and June 2017 VA examiners failed to provide an estimate as to the additional limitation of range of motion caused by functional loss after repeated use over a period of time or during a flare-up.  The Board notes that recently the Court issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court stated that the "critical question in assessing the adequacy of an examination not conducted during a flare is whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares.  See Mitchell, 25 Vet. App. at 44."  Id. at 34.  Furthermore, although acknowledging it is not legally binding, the Court found that the VA Clinician's Guide makes explicit what DeLuca clearly implied, which is that examiners, when evaluating certain musculoskeletal conditions, should obtain information about the "severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves."  Id.  

Furthermore the Sharp Court reviewed the case law and discussed when examinations are inadequate for evaluation purposes under DeLuca and Mitchell.  It stated that "a VA joints examination that fails to consider the factors listed in §§ 4.40 and 4.45 is inadequate for evaluation purposes. ...  Specifically, for an examination to comply with § 4.40, the examiner must 'express an opinion on whether pain could significantly limit functional ability' and the examiner's determination in that regard 'should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.'"  (Citations omitted.)  Id.  at 32.  The Sharp Court further commented that VA examiners are guided by the VA Clinician's Guide, which instructs them to "inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.  [VA CLINICIAN'S GUIDE § 0.1 (March 2002)], ch. 11."  Id.   

Lastly, the Sharp Court stated that it has "recognized circumstances in which an examiner's conclusion that an 'opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive [medical] opinion.'"  Id. at 32-33; citing to Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated that Jones "permits the Board to accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation, but only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed."  Id. at 33. 

In the present case, it appears that the September 2016 and June 2017 VA examiners obtained the detailed information as to the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment from the Veteran himself.  However, the examiners failed to answer the critical question by translating that information and conveying it in the form of at what point in the range of motion pain resulted in any functional loss.  Instead, the examiners stated they could not estimate additional limitation of range of motion without explaining why such an estimate could not be made.  If such could not be expressed, the examiners needed to explain why so that the Board can determine that the reason is not based on the absence of procurable information or on the examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  Id.  Thus, without an explanation as to why the examiners declined to express an opinion as to the degree of additional range of motion loss due to pain on use or during flare-ups, the Board is unable to ensure that the examination is adequate for rating purposes.  Therefore, remand is required.

Furthermore, the VA examiner was asked to address the Correia criteria and provide range of motion of the Veteran's bilateral knees in active motion, passive motion, in weight bearing and nonweight bearing.  However, the June 2017 VA examiner merely made notations of pain on motion in passive, weight bearing and nonweight bearing.  The Board finds that these notations of pain on motion are not sufficient to comply with the Board's request that the examiner provide range of motion testing.  The examiner must conduct actual range of motion testing in active motion, passive motion, in weight bearing and nonweight bearing and provide the results of such testing.  If it is not feasible to conduct a certain test, the examiner should so state and explain why.  It is not clear that this examiner did that from the results reported.  Consequently, it does not appear that that aspect of the Board's remand instruction was complied with either.

Finally, the Board notes that recently the Court issued a decision in Lyles v. Shulkin, No. 16-0994 (U.S. Vet. App. Nov. 29, 2017), in which it held that there is nothing in the rating schedule that precludes separate evaluation of a knee disability under Diagnostic Codes 5257 or 5261 and for a meniscal disability of the same knee under Diagnostic Codes 5258 or 5259.  Notably, after reviewing the design of the rating schedule and the history of 38 C.F.R. § 4.71a, the Court refused to defer to the Secretary's interpretation in the VA Adjudication Manual, M21-1, and declined to read into § 4.71a a prohibition on separate evaluation under those Diagnostic Codes that contravenes the plain meaning of that regulation.  
Significantly, with regard to the evaluation under Diagnostic Code 5257, the Court stated that it is important that VA raters and Board members avoid assigning signs and symptoms of a knee disability that are not attributable to recurrent subluxation or lateral instability, citing to Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (concluding that the Board "erred in applying a standard that exceeded that set forth in the relevant evaluation criteria"); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992) (same).  See also, Delisle v. McDonald, 789 F.3d 1372, 1375 (Fed.Cir. 2015) (rejecting the argument that Diagnostic Code 5257 should be read to include manifestations of knee disability other than recurrent subluxation or lateral instability, concluding that Diagnostic Code 5257 is "limited to establishing compensation for disabilities causing such specifically enumerated symptoms"); and VA Gen. Coun, Prec. 23-97 (July 1, 1997) (finding that Diagnostic Code 5257 expressly covers evaluation of recurrent subluxation and lateral instability of the knee "without reference" to any other manifestations and cautioning that "the use of unspecified criteria for rating purposes could produce inconsistent evaluations due to lack of guidance to rating personnel.").  Id.   

As to the evaluation under Diagnostic Code 5261, the Court held that, where manifestations of a musculoskeletal disability causing additional functional limitation have not resulted in elevation of the evaluation pursuant to DeLuca, those manifestations have not yet been compensated for separate evaluation and pyramiding purposes.  Id.  In other words, even if the signs and symptoms are contemplated when considering whether to elevate a Veteran's musculoskeletal disability rating under the DeLuca factors, if those additional symptoms considered (such as pain, swelling, popping, locking and grinding in the Lyles case) did not actually result in elevation of the rating, then the veteran is still not compensated for such symptoms and, therefore, a separate evaluation under a different Diagnostic Code may be appropriate.  

In the present case, the Veteran's service-connected left knee disability was initially evaluated as 10 percent disabling under Diagnostic Code 5257 when service connection was granted in the June 2003 rating decision.  After reviewing the evidence, the RO found it was consistent with a 10 percent evaluation for recurrent limited motion, subluxation or lateral instability of the knee which is slight.  In the September 2008 rating decision on appeal, the RO changed the Diagnostic Code assigned for both the Veteran's right and left knee disabilities to 5010-5260 without changing the evaluations assigned.  An explanation for this change was not provided in the rating decision.  This Diagnostic Code does reflect the Veteran's service-connected disabilities as Diagnostic Code 5010 evaluates traumatic arthritis and Diagnostic Code 5260 evaluates limitation of flexion of the knee.  

In the October 2016 rating decision, a 20 percent disability rating was assigned for the Veteran's service-connected left knee degenerative joint disease with a new finding of a meniscal tear effective September 27, 2016.  This new evaluation was assigned under Diagnostic Code 5258, which evaluates dislocated semilunar cartilage that is symptomatic.  The rating decision lists the symptoms considered to be "frequent episodes of 'locking,' pain, and effusion into the joint." However, it then lists additional symptoms to include X-ray evidence of degenerative arthritis along with any limitation of motion of the joint.  Such symptoms are not contemplated by Diagnostic Code 5258, but by Diagnostic Code 5010-5260.  The rating decision, however, does not consider whether a separate disability rating is warranted under these different Diagnostic Codes.  It merely grants an increased disability rating to 20 percent under Diagnostic Code 5258.  

Based on the Lyles case, the Board finds that remand is required for consideration of whether the Veteran was entitled to separate evaluations under Diagnostic Code 5258 and 5010-5260.

Finally, the Board notes that, in the JMPR, the parties also agreed that remand was also needed for the Board to consider the combined effects of all of the Veteran's service-connected disabilities in its extra-schedular analysis pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed.Cir. 2014).  However, in December 2017, VA issued a final rule that became effective January 8, 2018 that amended 38 C.F.R. § 3.321(b)(1) to clarify that this section only applies to a single disability rather than consideration of the collective impact of multiple disabilities as held by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson.  These amendments apply to all applications for benefits that are received by VA on or after January 8, 2018 or that were pending before VA or either the Court or Federal Circuit on that date.  Consequently the Board finds that no further action needs to be taken on this aspect of the JMPR.

Since it is necessary to remand this case for additional medical opinion evidence, efforts must be made to update the Veteran's treatment records, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's treatment records relating to his service-connected bilateral knee disabilities, whether VA or non-VA, since those last associated with the claims file.

2.  Thereafter, schedule the Veteran for an in-person bilateral knee examination and ask the provider to respond to the following questions:

a. Identify (test) the range of motion of the Veteran's bilateral knees, in active motion, passive motion, weight bearing and nonweight bearing.  If the requested testing is unable to be conducted or the examiner concludes that the testing is not necessary in this case, he or she should clearly explain the reasons why that is so.

b. Given the Veteran's report of flare-ups and the severity, frequency, duration, precipitating and alleviating factors, and the extent of functional impairment during flare-ups, in addition to other evidence of record, indicate at what point in the range of motion did pain result in functional loss during such flare-ups for each service-connected knee disability.  If the examiner cannot provide an estimate of the limitation of range of motion, then he/she should so state and provide an explanation why such cannot be provided.

3.  When all development is concluded, readjudicate the Veteran's claims to include consideration of whether separate disability ratings are warranted under 5258 or 5259 and 5260, 5261, and/or 5257.  If such action does not resolve the claims, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



